DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-20, drawn to an apparatus for producing microspheroidal glassy particles and to a system comprising the apparatus, stand as originally presented on December 18, 2020.  No claims have been cancelled or withdrawn from consideration.  In view of the forgoing, claims 1-20 are pending for prosecution on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-12, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gilbert (US 2,044,680).

At the outset, the Examiner acknowledges Official convention regarding limitations drawn to the material or article worked by a claimed apparatus and to functional limitations within a claim directed to an apparatus.  The limitation, at claim 1, line 6, directed to the identity of the feedstock particles worked by the apparatus is acknowledged, however the instant limitation is understood to be directed to a 

Turning now to the merits of claim 1 and with particular reference to the instant figure 1 (see below), Gilbert (US 2,044,680) discloses an apparatus for producing microspheridal glassy particles (1:55-2:18), the apparatus comprising 
1) a burner  (see figure 1, (B)) fueled by a flowing gas mixture comprising and oxidant gas and a combustible fuel (Page  3, right column, lines 29-35);
2) a melt chamber  (see figure 1, (C))  located proximate to the burner (see figure 1 and page 3, right column, lines 38-48);
3) a mechanism (see figure 1, (A))  configured to entrain solid particles in the flowing gas mixture (page 3, left column lines 28-42; page 3, right column, lines 19-35); and
4) a quench chamber  (see figure 1, (D))  wherein the solid feedstock particles are heated in a flame formed by the burner within the melt chamber (page 3, right column, lines 38-43) and the molten particles are cooled within the quench chamber (D) to form the microspheroidal glassy particles (page 3, right column, lines 43-58)


    PNG
    media_image1.png
    715
    577
    media_image1.png
    Greyscale



Regarding claim 2, see discussion of claim 1 wherein Gilbert teaches an air fired burner (page 3, right column, lines 19-35)
Regarding claim 4, see discussion of pneumatic particle feeder in the mechanism (A) at Page 3, right column 24-29.
Regarding claim 5, see Gilbert figure 1 which depicts separate combustion and quench chambers.
Regarding claim 6, see Gilbert at page 4, left column, lines 48-50 which teaches a single chamber for both melting and quenching the particles.

Regarding claim 14, Gilbert teaches that the particles are both melted and quenched while in flight (i.e. in suspension).  Again regarding the recitation of a specific feedstock material, Applicant is directed to the preliminary comments regarding material worked by an apparatus.  
Regarding claim 18, see discussion of claim 1.
Regarding claim 19, see discussion of claim 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2,044,680) as applied to claim 1.
Regarding claim 13, Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert teaches an embodiment wherein the chamber (C) may be made sufficiently tall so as to obviate the need for cooling coil (D) (page 4, left column, lines 45-62).  In the same passage, the reference notes that cooling air “may be admitted into space 24 at a plurality of points there along, whereby to control the combustion wall temperature at intermediate points”. 
It is therefore the Examiners understanding the Gilbert teaches provision of a distributor for distributing a cooling gas into the quench chamber and that this distributor may be located at plural locations along the height of the melt and quench chambers.  Although Gilbert does not expressly limit the position of the distributor to be located “between the melt and quench chamber” as required by the claim, such a provision would not patentably distinguish the claimed invention in view of the ordinary skill in the art at the time of the invention.  In the instant case, where the melt and quench chambers comprise sections of a same structure, designation of the demarcation between melt and quench chambers is largely arbitrary and dependent on the specific operating conditions.  Further, Gilbert teaches that the intent of providing several distributors along the length of the apparatus is to control the temperature distribution at intermediate points along the chamber length.  Thus, one skilled in the art would have been fully equipped to determine the appropriate locations for each of the cooling gas distributors and placement of a distributor generally between the melting and quench chambers would have constituted an obvious extension over the prior art of record at the time of the invention. .    

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Hagihara (US 2011/0135775).
	Regarding claim 3, Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert is however silent regarding the provision of liquid cooling loop fitted to the burner as required by the present claim.  
Hagihara (US 2011/0135775) is directed to a burner for production of inorganic spherodized particles which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant figure 1, Hagihara teaches that the burner nozzle is provided with a cooling water path (71) through which cooling water flow is formed inside the pipe to cool the burner itself ([0012],[0074]).  

    PNG
    media_image2.png
    325
    465
    media_image2.png
    Greyscale

In view of the foregoing, it is apparent that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art would have recognized the results of such a combination were predictable, namely the Gilbert apparatus comprising a suitably cooled nozzle structure.  The rationale to support the instant conclusion that the claim would have been obvious is that all the claimed 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Biscan (US 2007/0275335)
	Regarding claim 7, Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert is however silent regarding the provision of an annular gas flow passage located between the burner and the melt chamber as required by the claim. Thus, it may be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”. 
Biscan (US 2007/0275335) is drawn to an apparatus for forming microspheres by passing a raw powder material through a burner flame and subsequently through  a quench chamber which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the Gilbert disclosure.  With reference to the instant figure 2 (See below), Biscan teaches ([0049]-[0052]) the melting chamber may comprise one or more annular buffer gas flow passages (214) located between the burner and the melting chamber side wall as a means to create a particle free boundary layer of buffer gas (237) adjacent to the wall. In view of the foregoing, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention.  One of 

    PNG
    media_image3.png
    720
    515
    media_image3.png
    Greyscale


Regarding claim 9, Gilbert is silent regarding the materials of construction for the melt chamber and thus, the reference is silent regarding the requirement wherein the melt chamber comprises an inner refractory lining as required by the claim.  Biscan teaches that the inner walls of the apparatus may be constructed from “ceramics or other refractory material.  In view of Biscan, one of ordinary skill in the art would have found it an obvious matter to construct the Gilbert melt chamber using an inner refractory lining as Biscan demonstrates these materials as effective in the closely related apparatus for producing microspheridal glassy particles.  

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Vukasovich (US 3,342,314)
	Regarding claim 10, Gilbert teaches all that is recited in independent claim 1.  As noted in the rejection of claim 1 above, Gilbert teaches a pneumatic means (A) for entraining the powdered feedstock into a flowing gas mixture, however the reference is silent regarding the requirement wherein the means comprises a Venturi educator.   Thus, it may be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”. 
Vukasovich (US 3,341,314) discloses an apparatus for producing glassy spherical particles from a powdered feedstock by passing the powder through a burner flame which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant figure 1 (see below), Vukasovich teaches that the conduit between the feedstock hopper and the burner may comprise venturi educator  ((16),(14).  Vukasovich teaches that the venturi eductor advantageously assists in dispersion of the feed particles, preventing cullet powder from building up in the system, and minimizes the risk of improper air-gas mixtures (2:46-65).  

    PNG
    media_image4.png
    285
    629
    media_image4.png
    Greyscale

In view of Vukasovich, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention. One of ordinary skill in the art could have applied the known “improvement” technique of Vukasovich, namely provision of a Venturi educator for entraining feedstock powder in the flowing gas mixture, in the “base” apparatus of Gilbert and the results of such a modification would have been predictable for a skilled practitioner in the arts.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Further, one of ordinary skill in the art would have found reasonable motivation to pursue the noted modification of Gilbert as a means to derive the recognized advantages of the Venturi educator mechanism noted by Vukasovich (2:46-65).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Neusy (US 4,894,081).
	Regarding claim 15, Gilbert teaches all that is recited in independent claim 1 as noted above.  Gilbert teaches that exhaust gases leaving the quench chamber may be passed through a “separating 
Neusy (US 4,894,081) discloses an apparatus for producing spherical particles from a powdered feedstock by passing the same through a heated chamber which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Gilbert.  With reference to the instant figure 3 (see below), Neusy teaches provision of a centrifugal separator (39) for receiving a stream of microspheroidal glassy particles entrained in an exhaust gas stream.  In view of Neusy, it is apparent that the substituted component of a centrifugal separator and its function was known in the art at the time of the invention.  One having no more than an ordinary level of skill in the art with the benefit of the Gilbert and Neusy teachings could have substituted one separation means for the other and the results of such a modification would have been predictable.  

    PNG
    media_image5.png
    475
    391
    media_image5.png
    Greyscale

Regarding claim 16, Gilbert teaches that the feedstock powder may be pre-heated by recirculation of the coolant gases to the feedstock feeder (A) (See conduit (25) in figure 1).  Gilbert is however silent regarding recirculation of hot gases from the means for removing suspended finely divided solids from gases.  On this point, Neusy teaches that gases expelled from the cyclone separator may be routed via conduit (45) for use as a recycled carrier gas in feed compartment (20) (9:34-52).  Neusy teaches that recovering heat from process gases in this manner advantageously leads to a more economical operation of the apparatus (1:35-37; 3:31-34; 5:60-65; 6:40-55).  Thus, in view of Neusy, modification of the Gilbert apparatus to include a recirculating pipe for directing hot gases exiting the cyclone separator to the burner would have constituted an obvious means to advantageously improve the thermal efficiency of the Gilbert apparatus. 
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2044,680) as applied to claim 1 and in further view of Kilner (US 5,143,534).
Regarding claim 20, Gilbert teaches all that is recited in independent claim 1 as noted above including, inter alia, a burner, melt chamber, and quench chamber as recited at lines 4-8.  Gilbert teaches (page 3, left column, lines 28-41) that the apparatus is fed powdered feedstock from a hopper (1), however the reference is silent regarding the requirement of a mill configured to decrease an average particle size of a particulate feedstock and form a powdered feedstock as recited at lines 2-3.  
Kilner (US 5,143,534) is directed to an apparatus for forming spherical particulate material from a powdered feedstock by directing the feedstock through the combustible gas of a burner and thereafter to a quench zone to cool the spherical particles which one of ordinary skill in the art would consider to be of particular relevance to the matter in Gilbert.  With reference to the instant figure 3, Kilner teaches that the apparatus comprises a hopper for delivering powdered feedstock to the melting zone of the apparatus. Kilner expressly teaches that “glass to be processed is first crushed and then sieved into size bands before loading into the hopper 37” (9:43-60).   
Where Kilner teaches crushing (i.e. reducing the particle size of a feedstock), one of ordinary skill in the art would have found it an obvious matter to provide a mill along with the apparatus Gilbert.  In the instant case, a mill would be recognized by a skilled practitioner as a commonplace device for crushing and reducing the particle size of granular materials.  Further, Kilner teaches provision of such a means for crushing the granular feedstock prior to transferring the feedstock to the apparatus hopper.  In view of the collective prior art of record, provision of a mill in addition to the burner, melt chamber and quench chamber would have constituted an obvious extension over the prior art for a skilled practitioner in the arts at the time of the invention. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 17/128,404 dated December 21, 2020 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-16 of copending Application No. 17/128,404 dated December 21,2020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case, claim 15 recites an apparatus for producing microspheridal glassy particles comprising a burner, melt chamber, mechanism to entrain solid particles in a flowing gas mix, a quench chamber, and a cyclone separator in accordance with claims 1, 15, and 18.  The differences between the ‘404 claims and currently pending claims 2-14, 16-17, and 19-20 would have 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741